Citation Nr: 1209280	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  09-17 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for methicillin-resistant Staphylococcus aureus (MRSA).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a lung disability.

7.  Entitlement to service connection for a bilateral ear disability, other than hearing loss and tinnitus.

8.  Entitlement to an initial compensable rating for residuals of post operative cyst removal of the right wrist.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1949 to June 1952 and from March 1954 to January 1959.  Service prior to October 6, 1954 was honorable.  Service beginning on October 6, 1954, has been characterized as undesirable.

These matters come before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In that decision, the RO: denied entitlement to service connection for MRSA, bilateral bursitis of the shoulders, a right ankle disability, right knee arthritis, residuals of pneumonia, and ear drum perforation; and granted service connection for residuals of post operative cyst removal of the right wrist and assigned an initial noncompensable disability rating, effective September 28, 2007.

In its October 2011 remand, the Board noted that the Veteran had requested a hearing before a Veterans Law Judge in May 2009, and instructed the RO to schedule the hearing.  A hearing was scheduled for the Veteran to be held on February 1, 2012.  On December 16, 2011, the Veteran contacted the RO, indicating that he wished to have the hearing location moved closer to his home, or to reschedule to a later date.  On December 20, 2011, however, the Veteran completed and signed a form in which he indicated that he would attend the hearing as scheduled on February 1, 2012.  The form advised the Veteran that if he failed to appear for his hearing without good cause, he could forfeit his right to a hearing on his appeal.  The Veteran did not report to the scheduled hearing, and has not provided any evidence of good cause for his failure to appear.  As such, the Veteran's request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a right shoulder disability, a right ankle disability, and a lung disability, and entitlement to an initial compensable rating for residuals of post operative cyst removal of the right wrist are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has indicated that he does not wish to pursue a claim for entitlement to service connection for MRSA; there remains no allegation of specific error of fact or law with regard to this issue.

2.  The Veteran does not have a current left shoulder disability.

3.  The Veteran does not have a current right knee disability.

4.  The Veteran does not have a current bilateral ear disability, other than already service connected hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for MRSA have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for service connection for a left shoulder disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  The criteria for service connection for a right knee disability are not met.  
38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.303.

4.  The criteria for service connection for a bilateral ear disability, other than hearing loss and tinnitus, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 
38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in November 2007, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The letter, nonetheless, told him to submit relevant evidence in his possession.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file.  The RO attempted to obtain the Veteran's service treatment records, but was informed by the National Personnel Records Center National Personnel Records Center (NPRC) that the service treatment records had been destroyed in a fire at the National Archives and Records Administration in 1973.  

Where service treatment records are missing, VA also has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The RO obtained Surgeon General's Office (SGO) records as an alternative to his service treatment records.  The Veteran was notified that his service treatment records were unavailable in a February 2008 letter, which included instructions for him to complete the attached Request for Information Needed to Reconstruct Medical Data form (NA Form 13055) and return it to the VA in order to try alternate methods of obtaining his missing service treatment records.  

He returned a signed NA Form 13055 in March 2008, indicating that he had a perforated ear drum in 1952, that he was treated for right knee arthritis in 1958, and for right shoulder bursitis in 1958.  The record does not show that the RO took any further action after receiving this information; however, it subsequently granted service connection for hearing loss and tinnitus, the only reported residuals of the tympanic membrane perforation.  The treatment in 1958 occurred during a period of non-qualifying service and the Veteran has not reported current left shoulder or right knee disability.  Hence further efforts would not be reasonably likely to substantiate the claims.

The Veteran did not indicate that he had any service treatment records in his possession, aside from his DD 214 from his initial period of active duty, which he provided.   

Destruction of service treatment records does not create a heightened benefit of the doubt, but only a heightened duty on the part of VA to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

The Veteran was not afforded VA examinations for these claimed disabilities; however, as there is no competent evidence of current diagnosis or symptoms of bilateral ear (other than the service connected hearing loss and tinnitus), right knee or left shoulder disability, VA examinations are not necessary.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded this case in October 2011 in order to provide the Veteran with a hearing.  The RO scheduled the hearing and sent notification to the Veteran; however, as noted above, the Veteran did not report for his scheduled hearing and did not provide good cause for his absence and, as such, his request is considered withdrawn. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Withdrawal of claim

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative at a hearing before the Board.  38 C.F.R. § 20.204.  

The Veteran filed a claim for compensation for MRSA in September 2007.  He indicated that the disability began in December 1999 and that he was treated at the VA hospital in Richmond, Virginia.  Initially, it was unclear that the Veteran was basing his claim for compensation for MRSA on his surgery performed at the Richmond VA hospital under 38 U.S.C.A. § 1151 (West 2002); however, on his May 2009 substantive appeal (VA form 9), the Veteran indicated that he felt he contracted MRSA at the VA hospital in Beckley, West Virginia.  

The RO sent the Veteran a letter in July 2009, asking him to clarify whether his claim for compensation for MRSA was based upon his active duty as a service connection claim, or was based upon his treatment at a VA hospital under 38 U.S.C.A. § 1151.  The letter informed the Veteran that if he wished to withdraw his claim for entitlement to service connection for MRSA and pursue a claim for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151, he would need to specifically inform the VA.

In a statement received by the RO in July 2009, the Veteran stated that he wished to pursue his claim for compensation for MRSA under 38 U.S.C.A. § 1151 and that it was unclear to him why it had been considered a service connection claim.  He did not indicate that he wished to pursue the claim for entitlement to service connection for MRSA.  The Veteran clearly expressed his intent to pursue his claim under the provisions of 38 U.S.C.A. § 1151, as a result of surgery performed by the VA, and not on the basis of direct service connection.

In August 2010, the RO denied entitlement to compensation for MRSA under 38 U.S.C.A. § 1151, but the Veteran has not submitted a notice of disagreement with regard to that decision.

With regard to a claim for entitlement to service connection for MRSA, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on such a claim and it must be dismissed.

Service Connection-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the absence of proof of present disability there can be no successful claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).

To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - service connection for left shoulder, right knee disability

The Veteran contends that he was treated for right knee arthritis as a result of playing softball in 1958 at Fort Knox.  He has claimed that he was treated for shoulder bursitis in Okinawa in 1955 or 1958.  

The Veteran's character of discharge from his final period of active duty, from October 6, 1954 to January 16, 1959 precludes him from receiving benefits based on disabilities incurred during that time.  38 C.F.R. § 3.12.

More significantly, the Veteran has not reported any current left shoulder or right knee symptoms or treatment.  VA treatment records document complaints referable to the right shoulder, but make no mention of the left shoulder or right knee.  The Veteran has not made any specific contentions in terms of ongoing or current symptoms of a left shoulder or right knee disability.  

To be present as a current disability, there must be evidence of the claimed conditions at the time of the claim or during the appeal period, as opposed to some time in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).

Accepting, for the sake of argument, that the Veteran was seen for left shoulder and right knee disability in a qualifying period of service, his claims would still fail because there is no competent or credible medical or lay evidence of a current disability.  Brammer.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable and the claims for service connection for a left shoulder disability and a right knee disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.

Analysis - service connection for a bilateral ear disability, other than hearing loss and tinnitus

In a May 2009 statement, the Veteran contended that he was informed when he was discharged from his initial period of active duty in 1952 that he had a perforated ear drum, but that he would have had to stay in the army 10 more days if he made a claim.  The Veteran has linked his hearing loss to his claimed perforated eardrum.

The August 2010 rating decision granted service connection for bilateral hearing loss and tinnitus.  The Veteran has not described any other disability related to the perforated tympanic membrane.

There is no other competent or credible evidence in the record of any current bilateral ear disability, aside from a hearing loss and tinnitus, for which the Veteran has been service-connected.  The August 2010 VA examiner found that the evidence reflected normal tympanic membrane compliance in both ears.  This examiner did not note any ear disability other than a hearing loss or tinnitus.  None of the post-service medical records shows any other bilateral ear disorder.  Furthermore, there is no evidence that the Veteran's hearing loss or tinnitus has been caused by a perforated ear drum.  The Veteran has linked his hearing loss to his claimed perforated tympanic membrane; however, he does not have the medical expertise to make such a determination.  Barr, Jandreau; 38 C.F.R. § 3.159(a).

Without evidence of a current disability, service connection cannot be granted.  Brammer.  The benefit-of-the-doubt doctrine is therefore not applicable and the claim for service connection for bilateral ear disability must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

The appeal of the denial of entitlement to service connection for MRSA is dismissed.

Service connection for a left shoulder disability is denied.

Service connection for a right knee disability is denied.

Service connection for a bilateral ear disability, other than hearing loss and tinnitus, is denied.


REMAND

The Veteran has consistently claimed that right shoulder bursitis and residuals of a right ankle injury began during his period of active duty from October 6, 1954 to January 16, 1959.  Specifically, he has claimed that he dislocated his right ankle in 1956 in Okinawa, when he tore the ligaments in his legs and was on crutches for about six months.  He has also contended that his right ankle disability began while he was playing softball for the Army team in 1958.  The Veteran has claimed that his shoulder bursitis began in Okinawa in 1955 and that he began having shoulder difficulties in 1958 while playing softball for the Army team at Fort Knox.

VA medical records in December 1999 reflect a history of right shoulder bursitis.  VA medical records showing treatment from June to September 2000 reflect that the Veteran had right shoulder bursitis which was treated with medication, and bicipital tendonitis of the right shoulder.  With regard to the Veteran's right ankle, an October 2010 X-ray revealed degenerative changes.  A November 2010 VA medical record reflected the diagnosis of right ankle osteoarthritis, which the Veteran reported had its onset in 1956 when he was playing soft ball for the military and twisted his right ankle.  An ankle brace was ordered for him.  As such, the evidence reflects that the Veteran has current right shoulder and right ankle disabilities.  Brammer, McLain.

The Veteran's service personnel records reflect that it was recommended that he be discharged from his final period of active duty because of undesirable habits or traits of character.  It was noted that he gave evidence of habits and traits of character manifested by misconduct and demonstrated behavior which tended to show that he was not reliable or trustworthy.  

In a July 10, 1959 memorandum regarding the character of the Veteran's discharge, an adjudicator found that the Veteran was guilty of offenses involving willful and persistent misconduct for which he was convicted by a military court.  Accordingly, it was his opinion that the Veteran's discharge for the period from March 15, 1954 to October 5, 1954 and from October 6, 1954 to January 16, 1959 was considered "Dishonorable" within the meaning of the law.  

The claims file contains a certificate of military service for the period from March 15, 1954 to October 5, 1954 which shows an honorable discharge.  A certificate of military service for the period from October 6, 1954 to January 16, 1959 reflects an undesirable discharge.  

A discharge or release because of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including conviction of a felony; (4) willful and persistent misconduct, which does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2011).  

The RO denied the Veteran's claim for service connection for a right shoulder disability based on the finding that there was no nexus between his current disability and active duty.  The Veteran's claim for entitlement to service connection for a right ankle disability was denied as the RO found that there was no evidence of a current right ankle disability.  The RO did not consider the impact of the Veteran's character of discharge from his final period of service.  It would be prejudicial for the Board to adjudicate these claims on a basis other than that considered by the RO, especially where the Veteran has not had an opportunity to present argument and evidence on the character of his discharge.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran contends that he has a current lung disability which is related to pneumonia during his first period of active duty from September 1949 to June 1952.  VA medical records reflect that the Veteran has been diagnosed and treated for chronic obstructive pulmonary disease (COPD) and emphysema.  In addition, the January 2009 Veteran was diagnosed with basillar pneumonia.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

As noted above, the Veteran's service treatment records are unavailable and therefore the VA has a heightened duty to assist the Veteran.  Cromer v. Nicholson, 19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 (1996)

Pneumonia is a well known complication of COPD.  Peter M. A. Calverley, MB,  Robert A. Stockley, MD, DSc,  Terence A. R. Seemungal, PhD, Gerry Hagan, MD,  Lisa R. Willits, MSc,  John H. Riley, MD, Jadwiga A. Wedzicha, MD, Reported Pneumonia in Patients With COPD Findings From the INSPIRE Study; Chest (Feb. 2012); chestjournal.chestpubs.org/content/139/3/505.short

As there is lay evidence of an incurrence of in-service pneumonia, medical evidence of current lung disabilities, and the Veteran's contentions that the two are related such, the Veteran should be provided with a VA examination to determine if he has a current lung disability which is related to his pneumonia during his first period of active duty.

The post operative residuals of the cyst removal of the right wrist are rated under Diagnostic Code 7805, pertaining to the scar associated with his surgery to remove the ganglion cyst from his right wrist.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  Effective October 23, 2008, the rating criteria for scars were revised. See 73 Fed. Reg. 54,708 (Oct. 23, 2008) (codified at 38 C.F.R. § 4.118).

These new criteria apply to applications for benefits received on or after October 23, 2008, or upon request from a Veteran who was rated under the applicable criteria before this date.  Id.  The Veteran's claim was received prior to this date and the Board has not received a request from the Veteran or his representative to be rated under the revised criteria.  Hence, those rating criteria do not need to be addressed at this time.

The Veteran's most recent examination for this service-connected disability was provided in June 2008.  However, the evidence of record since that time reflects that in July 2009, the Veteran was found to have a ganglion cyst which had recurred with dorsiflexion, and that he had right wrist pain and numbness in his right hand.  The Veteran was service-connected for carpal tunnel syndrome in an April 2010 rating decision.

Given the evidence of an increased disability since the last examination, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Determine whether the character of the Veteran's discharge from service from his period of active duty from October 6, 1954 to January 16, 1959 precludes him from receiving benefits for right shoulder or ankle disabilities incurred during that period of service.

2.  Schedule the Veteran for a VA examination to determine whether he has a current lung disability which is related to pneumonia during his initial period of active duty.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran has a current lung disability which is etiologically related to pneumonia he reported occurred during his first period of active duty. 

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3.  The Veteran should be afforded a VA examination to determine the current level of impairment due to the service-connected post operative scars from the cyst removal of the right wrist.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine if the Veteran's scar associated with his right wrist surgery to remove a ganglion cyst affects the functioning of the wrist joint.  In addition, the examiner should determine whether the scar is tender, superficial, or unstable.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

4.  The Veteran should be afforded an examination to determine the current level of orthopedic impairment due to the service-connected residuals of post operative cyst removal of the right wrist.  

The claims folder must be made available to and reviewed by the examiner and this should be noted.

The examiner should determine if the Veteran's ganglion cyst has recurred and, if so, whether it has caused limitation of function of the right wrist.  

Range of dorsiflexion should be reported in degrees and it should be noted whether palmer flexion is limited to in line with the forearm.  The examiner should determine whether the right wrist is manifested by weakened movement, excess fatigability, incoordination, flare-ups or pain.  

It should be noted whether these symptoms are due to residuals from his ganglion cyst removal or recurrence of a ganglion cyst or whether they are due to his carpal tunnel syndrome of the right wrist.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.

The examiner is advised that the Veteran is competent to report symptoms, and that the Veteran's reports must be considered in formulating the opinion.

Reasons should be given for all opinions.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


